DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 5/23/2022 amended claims 1, 6, 11 and 18 and cancelled claims 12-13.  Applicants’ amendments overcome the 35 USC 112 rejections and the claim objection from the office action mailed 2/23/2022; therefore these rejections and objection are withdrawn.  Neither applicants’ amendments nor arguments addressed below are persuasive in overcoming the 35 USC 103 rejection over Jian in view of Wang from the office action mailed 2/23/2022; therefore this rejection is maintained below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jian et al., Chinese Publication No. CN107412883A (hereinafter referred to as Jian) in view of Wang et al., Chinese Publication No. CN104558658A (hereinafter referred to as Wang).
Regarding claims 1-11 and 14-17, Jian discloses a hydrophilic lubricating coating applied to surfaces of medical apparatuses (medical device as recited in claim 1) (see Abstract) and a method of forming the hydrophilic lubricating coating.  The hydrophilic lubricating coating comprises a bottom layer (primer layer as recited in claim 1) (see Abstract) and a surface layer (top coating as recited in claim 1) (see Abstract), wherein on the basis of the principle of dissolution in similar material structures, the bottom layer and the base material (the surface layer) are firmly bonded (primer coating is attached to the device as recited in claim 1) (see Abstract); and the surface layer and the bottom layer are firmly connected by virtue of chemical bonds which are formed from ultraviolet grafting and inter-molecular forces.  By virtue of a dipping-coating technology, the surfaces of the medical apparatuses are dipped in a bottom layer solution and are subjected to partial curing in ultraviolet radiation; and then, the medical apparatuses that the bottom layer is partially cured are dipped in a surface layer paint and are subjected to complete curing under ultraviolet rays, so that the surface layer is uniformly and stably distributed on the bottom layer (see Abstract and Para. [0026]).      
Jian discloses the primer layer comprising; 1-10 wt% of a urethane acrylate (polyester acrylate as recited in claims 1-4) (see Examples), 70-99 wt% of a solvent, such as, ethanol (as recited in claims 1 and 5), 2-8 wt% of a photoinitiator, such as, benzophenone (as recited in claims 1 and 6) and 1-10 wt% of a reactive diluent, such as, tripropylene glycol diacrylate (as recited in claims 1 and 8-9 – structurally very similar to the compounds of claim 9; Structural similarities have been found to support a prima facie case of obviousness. See, e.g., In re May, 574 F.2d 1082, 1093-95, 197 USPQ 601, 610-11 (CCPA 1978) (stereoisomers); In re Wilder, 563 F.2d 457, 460, 195 USPQ 426, 429 (CCPA 1977) (adjacent homologs and structural isomers); In re Hoch, 428 F.2d 1341, 1344, 166 USPQ 406, 409 (CCPA 1970) (acid and ethyl ester); In re Druey, 319 F.2d 237, 240, 138 USPQ 39, 41 (CCPA 1963) (omission of methyl group from pyrazole ring). Generally, some teaching of a structural similarity will be necessary to suggest selection of the claimed species or subgenus. See also In re Hoeksema, 399 F.2d 269, 158 USPQ 596 (CCPA 1968) (A claim to a compound was rejected over a patent to De Boer which disclosed compounds similar in structure to those claimed (obvious homologs) and a process of making these compounds) (Para. [0011] and [0020]-[0021]) wherein the primer coating is made by dissolving the urethane acrylate prepolymer, reactive diluent and first photoinitiator in the first organic solvent, and stir at room temperature for 1-2 hours in the dark to form a transparent and uniform bottom layer solution with a viscosity of 1-10 mm2/s (Para. [0019]).    
Jian discloses the top coat layer comprising; 1-10 wt% of a biocompatible polymer, such as, polyvinylpyrrolidone (PVP) (water-soluble macromolecule as recited in claims 1 and 10) (Para. [0023]-[0024]), the biocompatible polymer can also include 1-10 wt% of polyethylene glycol (surfactant as recited in claims 1 and 16) (Para. [0023]-[0024]), 0.1-10 wt% of an unsaturated ester and or ether, such as, tripropylene glycol diacrylate (reads on cross-linked macromolecules as recited in claim 1 and reads on claims 11 and 14-15 – structurally very similar to the compounds of claim 15) (Para. [0023]-[0024]), and 60-99 wt% of a solvent, such as, a mixture of water and ethanol (as recited in claims 1 and 17) (Para. [0023]-[0024]) wherein the top coat is formed by dissolving the monomer and/or polymer with two or more photopolymerizable functional groups, the biocompatible hydrophilic polymer, and the second photoinitiator in the second organic solvent, stirring at room temperature in the dark after 1 to 2 hours, a transparent and uniform surface layer solution with a viscosity of 17-55 mm2/s is formed.      ......Show AlternativeClose
Jian discloses all the limitations discussed above but does not explicitly disclose the wetting agent as recited in the primer coat of claims 1 and 7.      
Wang discloses a method for preparing a coating on intervention catheter surface (medical device as recited in claim 1) (Para. [0002]) said method comprising the steps of; adding a primer coating solution which contains water-based polyurethane, multifunctional aziridine derivatives, 0.1 to about 0.2 wt% of a polyethermodified polysiloxane (wetting agent as recited in claims 1 and 7 – the concentration disclosed in Wang is slightly below the claimed concentration range for the wetting agent but it is the position of the examiner that about 0.2 wt% would read on 0.5 wt% rendering the limitation obvious), and 80-90 wt% of deionized water (solvent as recited in claim 1) into a container and stir for 20 minutes to 50 minutes at room temperature to obtain a primer coating (primer coating as recited in claim 1) (Para. [0012] and [0015]).    
Wang discloses the top coat comprising; polymethylvinyl ether-maleic anhydride, acrylic acid, hydroxyethyl acrylate, multifunctional acrylate derivatives and organic solvent to form the top coating solution (top coating as recited in claim 1) (Para. [0012]). 
Coating preparation: apply the primer solution to the surface of intervention catheter grafted with acrylic to obtain the primer coating after curing; then apply the top coating solution onto the primer coating to obtain the top coating after curing.  Post-treatment: the intervention catheter coated with the primer coating and the top coating is exposed to ultraviolet light for 5 to 15min, then immersed into concentrated ammonia water, soaked for 1 to 2h at room temperature, taken out and dried (Para. [0013]-[0014]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the wetting agents of Wang in the coating composition of Jian in order to enhance the lubricous properties of the coating composition.        

Regarding claims 18-19, see discussion above.  

Response to Arguments
Applicants’ arguments filed 5/23/2022 regarding claims 1-11 and 14-19 have bene fully considered and are not persuasive.  
Applicants argue that since Jian discloses the necessary presence of a photoinitiator in the “top coat” and as the claims do not require a photoinitiator that the reference is obviated.  This argument is not persuasive.  The claims use “comprising of” language which allows for the inclusion of additional compounds not specifically enumerated in the claims.  Furthermore, the instant specification and specifically the Examples allow for the inclusion of photoinitiators and therefore the presence of photoinitiators would not destroy the teaching of the claimed coating composition and not change the fundamental teaching of the claimed coating composition.  
Also, Jian discloses the cross-linked macromolecules recited incl ai 1 and therefore would inherently read on the final limitation of claim 1 – “wherein said cross-linked macromolecules are oxygen-insensitive cross-linked substances, and has a light-absorbing functional group or a chromophore, and can self-luminously polymerize under UV light without adding a photoinitiator.”  For these reasons applicants’ arguments are not persuasive and the office action is final.  

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771